Title: To Benjamin Franklin from John Bondfield, 3 November 1781
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 3 9bre. 1781
I am honord with your favor of the 25th past. I forwarded by Mr Bory the Bond for the Commission of the Mariana which I doubt not will be deliver’d safe to your hands. I have order’d three hhds [hogsheads] of our best wine to be fined down and bottled which shall be packt with care and held ready to ship by the first conveyances say one hhd by each agreable to your instructions.
We are yet without arrivals from Mons De Grass on this Coast as by the English accounts he could meet with little opossion in the debarking of his Troops we may hope deceided advantages will result from the Expedition.
With respect I have the Honor to be Sir Your most Obedient Humble Servant
John Bondfield
His Excellency Benj Franklin Esqr.
  
Addressed: A son Excellence / Benjamin Franklin Esqr / Ministre / Plenipotentionaire des Etats Unies / a / Paris
